Citation Nr: 0310071	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied an increased 
evaluation for traumatic arthritis of the left shoulder and 
granted a compensable evaluation for arthritis of the right 
ankle.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for a higher rating for the left shoulder.  
He did not express any dissatisfaction with the rating 
assigned for the right ankle.  In an earlier decision under 
the above docket number, the Board granted an appeal for a 
100 percent schedular evaluation for PTSD. 

Weakness of the left wrist flexor and dorsiflexor muscles has 
been medically attributed to the service-connected left 
shoulder disability.  This raises an inferred claim of 
service connection for a left wrist disability.  This claim 
is referred to the RO for appropriate action.

The veteran has not requested a hearing.  


FINDING OF FACT

The left shoulder disability is currently manifested by 
limitation of motion to mid-way between the side and shoulder 
level, and additional functional impairment due to pain on 
use, resulting in disability comparable to limitation of 
motion to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for left 
shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records demonstrate that he 
sustained a simple, complete fracture at the lateral one-
third of the left clavicle in 1945 in a jeep rollover 
accident.  The final diagnosis was fracture with dislocation 
of the left acromioclavicular (AC) joint.  A separation 
examination report noted a symptomatic left clavicle.  

In January 1986, the RO established service connection for 
left shoulder traumatic arthritis and assigned a 10 percent 
rating under Diagnostic Code 5010.  In August 1988, the RO 
assigned a 20 percent rating under Diagnostic Code 5010-5201 
on the basis of severe degenerative changes of the left 
shoulder.  In June 1992, the RO denied an increased rating 
and in a June 1995 decision, the Board denied the veteran's 
appeal for a rating greater than 20 percent for the left 
shoulder.  The Board found that the left shoulder disability 
was manifested by malunion of the clavicle and degenerative 
changes of the glenohumeral joint, including marked deformity 
of the head of the humerus, productive of painful limitation 
of motion of the minor extremity.

The veteran requested an increased rating for the left 
shoulder in September 2000.  He reported that he had received 
treatment at the Columbia VA Medical Center.  In October 
2000, the Columbia VA Medical Center reported that they had 
no record of treatment for the veteran.  

The veteran underwent a VA orthopedic compensation and 
pension examination in October 2000.  The examiner reviewed 
the medical history of the left shoulder injury and noted 
that the veteran reported pain at level 8 on a 10-point scale 
with weakness in the left shoulder and that he had pain with 
any left should motion.  The left shoulder had about 70 
degrees of abduction, 60 degrees of forward flexion, internal 
rotation to the point where he could reach his back pocket, 
but external rotation was to 5 degrees short of the neutral, 
or level-with-the-shoulder position.  Passive motion was 
painful.  The rotator cuff was severely deficient.  There was 
tenderness over the clavicle, the AC joint, and over the 
glenohumeral joint.  The glenohumeral joint exhibited gross 
crepitus.  There was weakness of the wrist flexors and 
dorsiflexors (about 4/5 of normal strength).  There was no 
sensory deficit.  Radial pulse was 2+.  The examiner felt 
that the veteran needed pain medication for the shoulder.  X-
rays showed grossly abnormal humeral head, severely narrowed 
glenoid space, and a suggestion of old trauma of the humeral 
diaphysis.  The veteran indicated that he was right-hand 
dominant.  The examiner stated, "I think his left shoulder 
is going to cause him a fair amount of problems until he gets 
something done for pain relief at this point".  

In the appealed November 2000 rating decision, the RO 
continued a 20 percent rating for the left shoulder under 
Diagnostic Code 5010-5201.  

The RO received VA outpatient treatment reports from Columbia 
VA Medical Center in January 2001; however, the reports 
concern other disorders and mention shoulder pain only 
occasionally.  

In March 2002, the RO sent a letter to the veteran notifying 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  

In June 2002, the RO received additional VA outpatient 
treatment reports that mention shoulder pain and pain 
medication occasionally.  

During a July 2002 VA orthopedic compensation and pension 
examination, the examiner noted a review of the claims file.  
The left shoulder had a palpable bony deformity of the left 
clavicle with no evidence of motion.  Range of motion was to 
40 degrees of lateral abduction, to 60 degrees of anterior 
elevation, internal rotation was to the hip, and external 
rotation was to 10 degrees with a bony block at that point.  
Attempts at motion beyond the above produced pain.  The 
glenohumeral joint exhibited crepitus.  There were signs of 
impingement.  The veteran could not do a cross-arm test due 
to limitation of range of motion.  Rotator cuff strength was 
3/5.  The assessment was markedly decreased range of motion, 
limitation of rotator cuff strength, and evidence of intra-
articular pathology of the glenohumeral joint restricting 
both the range of motion and strength.  X-rays showed a 
severely deformed humeral head, loss of glenohumeral joint 
space, subacromial space narrowing, and old left clavicle 
fracture.  

In February 2003, the Board sought an opinion concerning 
weakness of the left wrist and dorsiflexor muscles.  In April 
2003, a VA physician reviewed the claims file and determined 
that it is at least as likely as not that slight weakness of 
the left wrist muscles "might be" secondary to left 
shoulder disuse.  The physician also noted a significant 
deformity of the proximal left humerus that severely limited 
the range of motion of the veteran's left shoulder. 

II.  VCAA

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased rating 
for the left shoulder and that the requirements of the VCAA 
have been satisfied.  The veteran has been provided with VA 
examinations to determine the severity of his left shoulder.  
He and his representative have been provided with an SOC and 
SSOC that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed to prevail on the claim.  In a March 
2002 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence he needed to submit and what evidence VA would 
try to obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002). 

Limitation of motion of the shoulder joint is rated under 
Diagnostic Code 5201.  A 30 percent rating is assigned where 
there is limitation of motion of the minor arm to 25 degrees 
from the side.  A 20 percent rating is assigned where there 
is limitation of motion of the minor arm to midway between 
the side and the shoulder level.  A 20 percent rating is also 
warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2002).

The left shoulder disability is currently manifested by 
limitation of motion of the left (minor) arm to midway 
between the side and shoulder level, which satisfies the 
criteria for a 20 percent rating under Diagnostic Code 5201.  
An abnormality of the left humerus appears to share 
responsibility for this limitation of motion and also causes 
additional limitation of motion of the shoulder and arm in 
other planes.  Of note, the veteran cannot cross his arms.  
Applying 38 C.F.R. §§ 4.40, 4.45, 4.59, and the above-
mentioned DeLuca criteria, the Board finds that the criteria 
for a 30 percent rating under Diagnostic Code 5201 are met, 
because the demonstrated pain on use causes additional 
functional impairment.  As the evidence favors the claim, the 
Board grants a 30 percent rating for the left shoulder 
disability.  

As a total rating is in effect, the Board need not consider 
an extraschedular rating under 38 C.F.R. § 3.321(b) (2002).  

ORDER

A 30 percent evaluation for left shoulder disability is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
The decision herein is based in part on evidence developed by 
the Board pursuant to the invalidated regulation.  The 30 
percent rating granted by this decision is not the maximum 
rating for disability of the minor shoulder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the additional evidence and 
readjudicate the claim for an increased rating for 
the left shoulder, now rated 30 percent disabling.  
If all the desired benefits are not granted, an 
appropriate supplemental statement of the case 
should be furnished to the veteran and his 
representative.  They should be afforded an 
opportunity to respond to the supplemental 
statement of the case before the claims folder is 
returned to the Board for further appellate 
consideration.  

No action is required of the veteran until notified.  The 
purpose of this remand is to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel. 

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



